United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 22-2338
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                    Daejon Putman

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the Northern District of Iowa - Eastern
                                  ____________

                          Submitted: November 30, 2022
                             Filed: December 5, 2022
                                  [Unpublished]
                                  ____________

Before LOKEN, MELLOY, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

      The district court 1 sent Daejon Putman back to prison after he committed three
supervised-release violations. He disputes two of them, claiming that one rested on
improperly admitted hearsay and that he lacked the intent to commit the other.

      1
        The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
       Neither challenge succeeds. The admission of hearsay was harmless because
Putman’s own admissions confirmed the relevant facts. See United States v. Black
Bear, 542 F.3d 249, 255–56 (8th Cir. 2008). And it was not clearly erroneous for
the district court to infer that he intended to permanently destroy a cellphone when
he threw it onto a concrete parking lot from a second-floor balcony. See State v.
Schminkey, 597 N.W.2d 785, 789 (Iowa 1999) (stating that theft under Iowa law
requires “an intent to permanently deprive the owner of [her] property”); see also
United States v. Petersen, 848 F.3d 1153, 1156 (8th Cir. 2017) (reviewing the factual
findings underlying the decision to revoke supervised release for clear error). We
accordingly affirm the judgment of the district court.
                         ______________________________




                                         -2-